Exhibit 15.1 Exhibit A This represents the library of videos as it relates to Martial Arts TV also known as Black Belt Blvd This library consists of one hundred twenty‐six (126) one hour digital master tapes of raw footage, from which the approximately one hundred fifty (150), twenty‐two minute episodes of the shows can be built. Martial Arts TV/Black Belt Blvd. Inventory of Film Library 1 4th Mexican Open in Acapulco Mex Tape 12 by Johnnie Murphy 2 Anaheim fight 2/16/2008 3 Anaheim Martial Arts Tape 2 2/16/2008 4 Arneta Tape 2 San Diego 5 Black Belt Blvd. 6 Black Belt Blvd. Auditions Tape 2 11/24/2008 7 Boxing 8 Boxing 9 Boxing 10 Boxing 11 Boxing 12 Cancelled Event by CA Commissioner 13 Compete Tape 2 14 Dave Goldberg Aikido of San Diego 15 Dave Thompson Tip of the Day 48 16 Dave Thompson Tape 1 17 Dave Thompson Tip of the Week TKC‐LB Cam 2 wide shot 18 David Beak Event 19 Dual in Desert Tape 3 Fri 20 Dual in Deset Sat. 7 21 Duel in Dessert Sat 5 22 End of Utah and NYC 23 Fabbiano UFC Tape 2 9/26/2006 Fabiero Fight Night Fabiero Fight Night Tape 2 Tape 2 9/30/20069/30/2006 25 Go Jin Bujitsu Tape 1 26 Goldenleg Kickboxing 27 GoldenLeg Tournament 28 Indermuehle Family Profile 29 Interviews water demo boxing demo 6/27/2011 30 Johnnie Murphy Tape 2 Acapulco 31 Joshua Cooksey 11/1/2005 32 Kenpo Commercial Mrs. Thompson Attacked 33 Kickboxing Tape 1 11/29/2007 34 Long Beach Convention Center Tape 3 Day 2 7/29/2006 35 Long Beach Convention Center Tape 1 42nd International Martial Arts Tournament 7/28/2006 36 Long Beach Convention Center Tape 5 Day 2 7/29‐30/06 37 Long Beach Convention Center Tape1 Day 3 Tip of the week 38 Long Beach Convention Center Tape 2 39 Louisiana Pro‐Am Tape 1 by Johnnie Murphy Videos Interviews 40 Louisiana Pro‐Am Tape 2 by Johnnie Murphy Videos Interviews 41 Martial Arts Ep 2 Final Show 8/21/2006 42 Martial Arts for Christ 43 Martial Arts Promos 44 Martial Arts Promos Tape 2 45 Martial Arts TV Episode 2 Universal 2006 46 Martial Arts TV Standard Definition Episode 6 Master Copy 47 Martial Arts TV Standard Definition Episode 5 Master Copy 48 Martial Arts TV Work Tape 49 Martial Arts TV Episode 8 Chuck Norris Reshoot 50 Martial Arts TV Episode 5 Page 1 of 3 51 Martial Arts TV Episode I 52 Martial Arts TV Promo 53 Martial Arts TV A profile Susanna Bryd 54 Martial Arts TV Standarda Definition Episode 4 Master Copy 55 Martial Arts TV Tape 1 Promo 56 Martial Arts TV Ep 2 NTSC 57 Martial Arts TV Standard Definintion Episode 3 Master Copy 58 Master Darre Ma Carson Community Center 59 Master Darre Ma Carson Community Center 60 Maui Thai Tape 2 5/1/2008 61 Maui Thai kickboxing Tape 4 5/1/2008 62 Mikey in Studio 1 63 Mikey in Studio 2 64 New Years 65 New York Tape 2 66 Ontario Event Compete Tape 2 3/3/2007 67 Ontario Event Compete Tape 1 3/2/2007 68 Pakamut Tape 2 69 Pakamut Tape 1 70 Pakamut Tape 3 71 Palm Spring Tape 2 72 Palm Spring 10/9/2010 Comm 2 1 of 2 73 Palm Spring Tape 1 74 Pomona Tape 5 75 Pomona Tape 1 26‐Feb 76 Pomona Tape 2` 2/24/2006 77 Pomona Tape 4 2/25/2006 78 San Manuel Tape 1 of 1 Martial Arts File 0012 79 Savannah Corky sike Tape 3 80 Scott Rimford Tip of the Day 81 Scott Rimford Tape 2 3/30/2008 82 Somo Tape 1 83 Somo Tape 2 84 Somo Tape 3 85 Somo Tape 4 86 Somo Tape 5 87 Sports Tape 1 Karate 88 Sports Arena Sumo Sumo Tape 2 Tape 2 11/18/201011/18/2010 90 Sumo Open Tape 2 91 Super Grand Tape 7 12/31/2006 92 Super Grand Tape 3 12/30/2006 93 Super Grand Buffalo, Ny Tape 4 94 Super Grand Buffalo, Ny Tape 12 (Flips) 95 Super Grand Buffalo, Ny Tape 1 12/29/2006 96 Super Grand Buffalo, Ny Tape 7 97 Super Grand Buffalo, Ny Tape 5 98 Super Grands Tape 2 99 Super Grands Tape 3 Super Grands Tape 5 Super Grands Tape 6 Super Grands Buffalo NY Tape 13 Super Grands Buffalo NY Tape 14 Super Grands Buffalo NY Tape 10 Survivor Savannah, GA Tape 1 The Thalians Tom Ramirez Tape 1 Tom Ramirez Samoan Classic Toni Closing Vegas US Sumo Open Tape 1 Page 2 of 3 US Sumo Open Tape 2 USA Olympic Tape 2 USA Olympic Tape 4 USA Olympic Tape 1 USA Olympic Tape 5 Utah Tape 2 Utah Tape 1 Vacaville Tape 3 Vacaville Tape 4 Vacaville Tape 1 Vacaville Tape 2 Wrap Around Eps 4 and 5 Wrap Around Ep 6 Wrap Shoot Episode 2 7/13/2006 Yoshitaka Yoshitaka Int 2 Int 2 Maywood CA Maywood CA Yoshitaka Intl. Tape 3 Maywood CA Page 3 of 3 BOARD RESOLUTIONS APPROVING EMPLOYMENT AGREEMENT APPROVAL OF EMPLOYMENT AGREEMENT PUNCH TV STUDIOS, INC. We, the undersigned, being the Board of Directors of Punch TV Studios, Inc, organized and existing under the laws of the State of Delaware, and having principal place of business at 1123 East Redondo Boulevard, Suite 200, Inglewood, California 90302 (the “Company”), hereby certify that the following is a true and correct copy of a resolution duly adopted at a meeting of the Shareholders of the Company, duly held and convened on June 30, 2014. Be it RESOLVED, that the Board of Directors of Punch TV Studios, Inc. approves the terms of a proposed Employment Agreement between this corporation and Joseph Collins RESOLVED FURTHER, that the Officer of the Punch TV Studios, Inc. is/are, and each acting alone is, hereby authorized to execute and deliver on behalf of this corporation the Employment Agreement substantially in the form attached hereto as Exhibit A with such changes thereto as the person executing the same shall approve, such approval to be conclusively evidenced by the execution and delivery thereof. RESOLVED, that the officers of this corporation are, and each acting alone is, hereby authorized to do and perform any and all such acts, including execution of any and all documents and certificates, as such officers shall deem necessary or advisable, to carry out the purposes and intent of the foregoing resolutions. RESOLVED FURTHER, that any actions taken by such officer prior to the date of the foregoing resolutions adopted hereby that are within the authority conferred thereby are hereby ratified, confirmed and approved as the acts and deeds of Punch TV Studios. Inc. Date: June 30, 2014 Joseph Collins - Chairman of the Board
